DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites in part,
“measure an operation time of a predetermined operation button of the endoscope after an examination is completed; and record that the preliminary cleaning has already been performed when the operation time that has been measured satisfies a completion condition.”



For example, what if, after being used for a first examination, the endoscope is shortly thereafter used for a second examination. Then operation buttons may be used again, and the system might record that endoscope as having completed a preliminary cleaning when in fact the button was not being activated for a cleaning process but for another regular use.

In other words, the endoscope being activated for a period of time does not in itself prove cleaning has happened. One needs to know what was happening to the endoscope while it was being activated. If it was activated during a cleaning process and the time elapsed corresponded to the duration of the endoscope being cleaned then this might be true.

Merely activating (i.e. turning on a light) without cleaning, does not automatically render the endoscope clean.

But the claim is silent on what is happening with the endoscope during a measured activation interval. Without knowing that it is undergoing a cleaning process during that duration, one cannot say that the endscope has become clean. 



Claims 2-7 and 9-14 are rejected as being dependents of rejected claims 1 and 8, the subject matter of which has been discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DANIEL A HESS/Primary Examiner, Art Unit 2876